TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-01-00290-CV



                                  Bank One, N.A., Appellant

                                                v.

 Round Rock Independent School District; City of Austin; and Travis County, Appellees



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
        NO. GV003447, HONORABLE SCOTT JENKINS, JUDGE PRESIDING



              Appellant Bank One, N.A. has filed an unopposed motion to dismiss the appeal. We

grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a)(2).



Before Justices Kidd, B. A. Smith and Puryear

Dismissed on Appellant’s Motion

Filed: August 30, 2001

Do Not Publish